White, P. J.
On the former appeal in this case, which was reversed, it was held that “in the trial of a man for adultery, the testimony of his paramour as a witness is that of an accomplice or particeps criminis (see P. C. art. 335), and will not support his conviction unless corroborated by evidence tending to connect him with the offense.” 10 Texas Ct. App. 402.
On this appeal the question for our determination, and the only question necessary to be determined, is the suffi'ciency of the evidence upon which the second conviction rests. We have carefully compared the statement of facts now before us with that shown on the former appeal, and the striking point of difference between the two is not that the corroborating evidence here is stronger than before, but that the evidence as now exhibited only tends to strengthen appellant’s case on the probabilities of guilt, in that (outside the evidence of the accomplice) it furnishes almost if not quite as strong circumstances against Mr. Sadbury, another brother-in-law, and also brings within the range of competitive suspicion as to *207the paternity of the alleged offspring of the adulterous intercourse a new party, to wit, a certain Mr. Frost, a married man, with whom the prosecutrix had. “ hoed corn one day during the summer of 1879', when corn was about waist high, and they were alone in the field and no one was near.”
We do not hesitate in saying again that in our opinion the corroborating evidence tending to connect the accused with the commission of the offense charged, is insufficient to support the verdict and judgment; wherefore the judgment is reversed and the cause remanded.

Reversed and remanded.